DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 7/12/2022.  Claims 1-9 are withdrawn. Claims 10-11 are new. Claims 10-11 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 10-11 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 10 and 11, are directed to mediums (i.e., statutory categories including a process, machine, manufacture or composition of matter) for real-time appointment management comprising

CLAIM 10:
in response to an input from a user, initiating and storing a professional creation entry in a professional database and assigning a professional interval and an SMS interval to said professional creation entry in said professional database; 

in response to an input from a user, initiating and storing a first new appointment entry having a scheduled completion time in said appointment database and assigning a professional from said professional creation entry in said professional database to said first new appointment entry; 

in response to an input from a user, initiating and storing a second new appointment entry having a scheduled start time in said appointment database and assigning a professional from said professional creation entry in said professional database to said second new appointment entry; 

transmitting said first new appointment entry to a first end user via said interface module; 

transmitting said second new appointment entry to a second end user via said interface module; and 

in response to an input from said professional, calculating a delay interval by adding said professional interval to an actual completion time, if said delay interval is later than said actual completion time, then calculating an updated scheduled start time of the second new appointment entry by adding said delay interval to the scheduled start time and transmitting said updated scheduled start time to said second end user via said interface module and storing said updated scheduled start time in said appointment database.

CLAIM 11:
in response to an input from a user, initiating and storing a professional creation entry in a professional database and assigning a professional interval and an SMS interval to said professional creation entry in said professional database; 

in response to an input from a user, initiating and storing a first new appointment entry having a scheduled completion time in said appointment database and assigning a professional from said professional creation entry in said professional database to said first new appointment entry; 

in response to an input from a user, initiating and storing a second new appointment entry having a scheduled start time in said appointment database and assigning a professional from said professional creation entry in said professional database to said second new appointment entry; 

transmitting said first new appointment entry to a first end user via said interface module;

transmitting said second new appointment entry to a second end user via said interface module; and 

monitoring said communication interface for an input from said professional regarding completion of said first appointment entry, if no input has been received by said scheduled completion time, then calculating an updated scheduled start time of the second new appointment entry by adding a delay interval to the scheduled start time and transmitting said updated scheduled start time to said second end user via said interface module and storing said updated scheduled start time in said appointment database.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, are directed to an abstract idea.  For example, independent claim 10, and similarly independent claim 11, are directed to real-time appointment management by inputs from a user including appointment entries, calculating a delay interval, calculating an updated scheduled start time and storing said updated scheduled start time in a database which are human interactions and activities and thus, certain methods of organizing human activity. Furthermore, independent claim 10, and similarly independent claim 11, recite entering inputs from a user, initiating and storing entries, calculating a delay interval, calculating an updated scheduled start time, and otherwise managing appointments which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a management system, a new appointment module, a professional creation module, a data transmission module, a database, a transmitter which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0036]-[0037] of applicant's specification (US 2022/0020477) recites that the system/method is implemented using devices such as “a laptop, a smart device, smart tablet, or desk top computer, a Web server, or an API server which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified management/computing system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/12/2022.

4.1.	Applicant argues, on pages 7-16 of the response, that (1) the claims are not directed to an abstract idea; (2) the claims are directed to non-abstract improvements to computer technology; (3) the Office made a conclusory assertion that the claims are directed to the judicial exception “without significantly more” and the claims recited significantly more than the alleged abstract idea.
	Examiner disagrees.
In regards to (1), it is submitted that the claims, as a whole, are directed to an abstract idea because the claims as a whole are directed to certain methods of organizing human activity. More specifically, the claims, as a whole, are directed to real-time updating of appointment schedules—updating and managing schedules is considered to be a form of organizing and appointments are considered human activities. 
In regards to (2), it is submitted that the claims are not directed to solving a technological problem per se, rather the claims are attempting to solve a problem rooted in a business process (i.e., managing appointment schedules) by using well-known general purpose computers to perform routine and conventional functions (e.g., inputting appointment entries, calculating delays, calculating an updated schedule time). Moreover, the alleged improvements of Applicant's claims pertain to the abstract idea itself, rather than improvements to the technology (i.e., computer technology or computer field). For example, the claims recite general purpose computer technologies (i.e., a processor, an interface, a database, etc.) without any limitations claiming that the general purpose computer technologies have been improved, such as, by making the general purpose computer operate faster, improving the general purpose computer's data storage capabilities, etc. In other words, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
	In regards to (3), it is noted that MPEP § 2106 indicates that courts consider the following functions to be well-understood, routine, and conventional activities previously known to the pertinent industry: performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information. It is further noted that the claims recite general computer technologies recited at a high-level of generality that receive inputs from a user, initiate and store entries in a database, transmit entries, calculates delay intervals and updated schedule times, transmitting updated schedules and storing updated schedules in an appointment database. Examiner considers these claim limitations to be akin to those deemed to be well-understood, routine, and conventional activities previously known to the pertinent industry, as identified in MPEP § 2106, that is, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information.
	As such, it is submitted that the pending claims, as a whole, are directed to an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea itself and thus, not patent-eligible for the reasons set forth above, in section 3, supra, and incorporated herein.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686